Exhibit 10.1

 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

 

This FIRST AMENDMENT (“Amendment”) is made and entered into as of September 28,
2018 (“Amendment Effective Date”), between Aldagen, Inc., a Delaware corporation
(“ALDAGEN”), with its principal offices at 207A Perry Parkway, Suite 1,
Gaithersburg, MD 20877, and STEMCELL Technologies Canada Inc. (previous
corporate name being STEMCELL Technologies, Inc.), a company with its principal
office at 1618 Station Street, Vancouver, BC, Canada V6A 1B6 (“STEMCELL”). Each
of ALDAGEN and STEMCELL is hereinafter referred to as a “Party” and collectively
the “Parties.”

 

Whereas, ALDAGEN and STEMCELL are party to a License Agreement as of July 21,
2011 (“Existing License Agreement”). Capitalized terms used but not defined
herein shall have the meaning set forth in the Existing License Agreement.

 

Whereas, the Parties hereby wish to amend the Existing License Agreement so that
the royalty payments contemplated by Section 3 of the Existing License Agreement
are considered fully paid upon full compliance by STEMCELL with the provisions
of this Amendment.

 

I.

Section 1.1(j) of the Existing License Agreement shall be deleted in its
entirety and replaced with the following:

 

 

(j)

“Licensed Trademarks” means the trademark ALDEFLUOR, U.S. Registration No.
2789892, the trademark ALDEFLUOR, U.S. Registration No. 5140300, and any other
trademarks in relation to ALDEFLUOR that ALDAGEN may own or have a legal
interest in.

 

II.

Section 1.1(s) of the Existing License Agreement shall be deleted in its
entirety and replaced with the following:

 

 

(s)

“Royalty Period” means each three month period beginning January 1, April 1,
July 1 and October 1 of each year from the Effective Date, with the most recent
royalty period being April 1 to June 30, 2018.

 

III.

The second Section 2.2 of the Existing License Agreement shall be deleted in its
entirety and replaced with the following:

 

 

2.2b

ALDAGEN shall execute any and all documents and take such action as may be
necessary or appropriate to assign or transfer its ownership interest in the
Licensed Trademarks to STEMCELL, or otherwise document STEMCELL’s ownership or
legal right to the Licensed Trademarks by no later than December 15, 2018 upon
payment by STEMCELL of the Royalty Stream Buyout Payment.

 

IV.

A new Section 2.4 shall be added immediately following Section 2.3 of the
Existing License Agreement and shall read as follows:

 

 

2.4

Except for Section 14.2, notwithstanding anything else to the contrary in this
Agreement, upon the payment of the Royalty Stream Buyout Payment, STEMCELL shall
have a fully paid up, perpetual, irrevocable and royalty-free license to the all
the rights granted in this Agreement.

 

1

--------------------------------------------------------------------------------

 

 

V.

Section 3.5 of the Existing License Agreement shall be deleted in its entirety
and replaced with the following:

 

3.5     STEMCELL shall maintain complete and accurate records of all sales of
Products in sufficient detail to confirm the accuracy of the calculation of Net
Sales and the royalty payments made hereunder. At the request of ALDAGEN,
STEMCELL shall permit an independent accountant appointed by ALDAGEN, during
business hours and upon reasonable notice, to audit those records solely to the
extent necessary to verify the Net Sales and royalty payments made hereunder for
the previous calendar year, but in all cases, the audit must be completed by no
later than December 15, 2018. The audit shall be at the sole expense of ALDAGEN,
unless the audit reveals an underpayment resulting in ALDAGEN having received
less than ninety-five percent (95%) of the royalty payments due to ALDAGEN
hereunder (a “Compensable Error”), in which case STEMCELL shall pay the
reasonable costs of the audit. To the extent that the audit reveals any
underpayment of royalty payments due to ALDAGEN hereunder, STEMCELL shall pay
ALDAGEN any unpaid amounts within (30) days of receiving written notice from
ALDAGEN providing proof of the same.

 

Once STEMCELL has made the Royalty Stream Buyout Payment pursuant to Section
3.7, ALDAGEN acknowledges that all royalties for the Royalty Period have been
paid by STEMCELL and ALDAGEN hereby releases and forever discharges STEMCELL
from any and all causes of action, demands and claims whatsoever in relation to
or arising from the royalties for the Royalty Period and the Royalty Stream
Buyout Payment (upon receipt of such payment in accordance with Section 3.7)
that ALDAGEN has or may have, whether known or unknown. In the event that the
facts that may be different from those that the parties now know or believe to
exist regarding the subject matter of this Section 3.5 prove to be incorrect, in
whole or in part, it will not affect the validity or enforceability of this
Section. The Parties hereby accept and assume such risk.

 

VI.

A new Section 3.7 shall be added immediately following Section 3.6 of the
Existing License Agreement and shall read as follows:

 

 

3.7

STEMCELL shall make payments totaling One Hundred Ninety-Five Thousand Dollars
($195,000) (collectively, the “Royalty Stream Buyout Payment”) via wire transfer
in immediately available funds in accordance with instructions to be separately
provided by ALDAGEN as follows:

 

 

(i) $100,000 by no later than October 31, 2018; and

 

 

(ii) $95,000 by no later than December 15, 2018.

 

STEMCELL’s obligations with respect to such payments shall be considered fully
paid upon receipt of the Royalty Stream Buyout Payment by ALDAGEN (which, for
the sake of clarity, includes receipt by Nuo Therapeutics, Inc., the sole
shareholder of ALDAGEN).

 

2

--------------------------------------------------------------------------------

 

 

VII.        Section 7.1 and Sections 7.3 through 7.5 of the Existing License
Agreement shall be deleted in their entirety and replaced with the following:

 

 

7.1

INTENTIONALLY OMITTED.

 

 

7.3

INTENTIONALLY OMITTED.

 

 

7.4

INTENTIONALLY OMITTED.

 

 

7.5

INTENTIONALLY OMITTED.

 

VIII.       Sections 14.1, 14.3 and 14.4 of the Existing License Agreement shall
be deleted in their entirety and replaced with the following:

 

14.1        This Agreement shall be effective from the Effective Date until the
last patent comprising the Registered IP has expired, at which time the
Agreement will expire, subject to Section 2.4.

 

 

14.3

INTENTIONALLY OMITTED.

 

 

14.4

INTENTIONALLY OMITTED.

 

IX.         Unless otherwise amended hereby, the Existing License Agreement
shall remain in full force and effect, and, unless the context otherwise
requires, any references therein to “Agreement” shall be deemed to include this
Amendment.

 

3

--------------------------------------------------------------------------------

 

 

In Witness Whereof, each of the undersigned has caused this Amendment to be duly
executed as of the Amendment Effective Date.

 

 

 

 

Aldagen, Inc.

 

By: Nuo Therapeutics, Inc., its sole shareholder

              By:

/s/ David E. Jorden

   

Name: David E. Jorden

Title: Chief Executive Officer

                          STEMCELL Technologies Canada Inc.            

 

By:

/s/ Allen Eaves

   

Name: Allen Eaves

Title: President and CEO 

 

 4